    Case 5:20-cv-03042-SAC Document 6 Filed 09/14/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


DEXTER McDADE,

                                 Plaintiff,

           v.                                          CASE NO. 20-3042-SAC

CORIZON, et al.,


                                 Defendants.


                            MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983

by a prisoner in state custody. The claims arose during plaintiff’s

incarceration in the custody of the Kansas Department of Corrections.

                            Screening Requirement

     A federal district court must review complaints filed by

prisoners seeking relief against a governmental entity or an officer

or employee of a governmental entity. 28 U.S.C. § 1915A(a). After an

initial review, a court must dismiss a complaint or any portion of

it presenting claims that are frivolous, malicious, fail to state a
claim upon which relief may be granted, or seek monetary relief from

a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

                             Standard of Review

     A complaint need not set forth detailed factual allegations, yet

“[a] pleading that offers ‘labels and conclusions’ or a ‘formulaic

recitation of the elements of a cause of action’” is insufficient.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare recitals of the

elements   of   a   cause   of   action,   supported    by   mere   conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. at 678.
    Case 5:20-cv-03042-SAC Document 6 Filed 09/14/20 Page 2 of 3




“Factual allegations must be enough to raise a right to relief above

the speculative level, on the assumption that all the allegations in

the complaint are true (even if doubtful in fact).” Bell Atl. Corp.

v. Twombly, 550 U.S. at 555 (citations and footnote omitted). To avoid

a dismissal for failure to state a claim, a complaint must set out

factual   allegations    that   “raise   a    right   to   relief   above   the

speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. “[T]o state a claim in federal court, a complaint

must explain what each defendant did to [the pro se plaintiff]; when

the defendant did it; how the defendant’s action harmed [the

plaintiff]; and what specific legal right the plaintiff believes the

defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007).

     A plaintiff in an action brought under § 1983 may not rely on

respondeat superior liability. See Ashcroft v. Iqbal, 556 U.S. at 675

(“Because vicarious liability is inapplicable to Bivens and Section
1983 suits, a plaintiff must plead that each Government-official

defendant,   through    the   official’s     own   individual   actions,    has

violated the Constitution.”). Therefore, it is insufficient to say

only that a defendant is responsible for running a correctional

facility. Instead, the complaint must explain specifically what the

defendant did or failed to do that allegedly violated the plaintiff’s

rights.

     Because the present complaint alleges in only broad terms that
plaintiff was subjected to deliberate indifference in the provision

of health care for his cystitis, the Court will direct him to amend
    Case 5:20-cv-03042-SAC Document 6 Filed 09/14/20 Page 3 of 3




the complaint to provide the degree of detail described in the Nasious

decision. If he chooses, plaintiff also may submit copies of the

grievance materials relevant to his complaint.

     Plaintiff’s motions for service of process will be denied without

prejudice. The Court will conduct a second screening review of the

amended complaint and will determine whether service is required. The

failure to file an amended complaint may result in the dismissal of

this matter without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including October 14, 2020, to submit an amended complaint.

     IT IS FURTHER ORDERED plaintiff’s motion to issue summons (Doc.

2) and motion to authorize service of process (Doc. 5) are denied

without prejudice.

     IT IS SO ORDERED.

     DATED:   This 14th day of September, 2020, at Topeka, Kansas.


                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
